In related visitation proceedings pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Kings County (Pearl, J.), dated April 2, 2008, as, after a hearing, granted the mother’s petition to modify an order of visitation of the same court dated June 2, 2005, so as to direct that the father have only therapeutic supervised visitation.
*726Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
On this record, we find no basis to disturb the Family Court’s determination, made after a hearing and in camera interviews with the subject children, that it was in the best interests of the children to permit only therapeutic supervised visits with the father (see Matter of Isseroff v Isseroff, 52 AD3d 834 [2008]). Mastro, J.P., Covello, Dickerson and Leventhal, JJ., concur.